Exhibit 10.1
 
POSITIVEID CORPORATION
AMENDED AND RESTATED EMPLOYMENT, CONSULTING AND NON-COMPETE AGREEMENT


THIS AMENDED AND RESTATED EMPLOYMENT, CONSULTING AND NON-COMPETE AGREEMENT (the
“Amended and Restated Agreement”) is entered into this 8th day of December, 2011
and effective December 6, 2011 (the “Effective Date”), between POSITIVEID
CORPORATION, a Delaware corporation (hereinafter referred to as “PSID”), and
SCOTT R. SILVERMAN, an individual (hereinafter referred to as “Silverman”).  The
parties to this Amended and Restated Agreement are hereinafter individually
referred to as “Party” and collectively referred to as “Parties.”
 
WHEREAS, the Parties entered into that certain PositiveID Corporation Employment
and Non-Compete Agreement dated November 11, 2010 (the “Original Agreement”);
and
 
WHEREAS, the Parties entered into a First Amendment to PositiveID Corporation
Employment and Non-Compete Agreement dated September 30, 2011 (the “First
Amendment,” together with the Original Agreement, the “Agreement”); and
 
WHEREAS, the Parties have agreed to amend and restate the Agreement in
connection with Silverman's negotiated departure from the board of directors of
PSID as of December 6, 2011 and his continued service as a consultant to PSID
until March 1, 2012.
 
NOW THEREFORE, in consideration of the promises and the mutual obligations set
forth in this Amended and Restated Agreement, the Parties agree as follows:
 
1.           Employment.  PSID agrees to continue to employ Silverman, and
Silverman agrees to continue such employment by PSID, pursuant to the terms and
conditions set forth in this Amended and Restated Agreement.


2.           Position and Responsibilities.  Silverman shall serve as Chairman
of the board of directors of PSID until December 6, 2011.  Silverman agrees to
render services to the best of Silverman’s ability for and on behalf of PSID.


3.           Consulting Services.  Silverman shall, from December 6, 2011 until
March 1, 2012, render to PSID such services as a consultant to PSID (the
“Consulting Services”) as PSID may reasonably and from time to time
require.  The primary purpose of such Consulting Services is to transition the
current Chief Executive Officer to his new position as Chairman of the board of
directors of PSID.  PSID requires and Silverman agrees to provide a minimum of
20 hours of Consulting Services per week from December 6, 2011 through March 1,
2012.  The exact nature and scope of such Consulting Services shall be at the
reasonable discretion of PSID, but such Consulting Services shall be substantial
and shall be similar in nature and scope to the services previously performed by
Silverman in his former position as Chairman of the board of directors of PSID
as well as to provide the appropriate leadership transition as provided in this
Section 3 which is of critical importance to PSID.
 
 
 

--------------------------------------------------------------------------------

 


4.           Term.  The term under the Original Agreement was from January 1,
2011 until  December 31, 2015 (the “Original Term”).  The term of this Amended
and Restated Agreement shall commence on the Effective Date and shall continue
in force until March 1, 2012 (the “Term”).  Notwithstanding the foregoing, upon
the happening of any of the following events, this Amended and Restated
Agreement shall terminate (unless otherwise provided herein for a termination
after a period of time) and Silverman shall cease to be an employee of PSID:
 
 
(a)
Silverman’s Total Disability upon PSID’s election.  For purposes of this Amended
and Restated Agreement, “Total Disability” shall be defined as Silverman’s
inability, due to illness, accident or any other physical or mental incapacity,
to perform Silverman’s usual responsibilities performed by Silverman for PSID
prior to the onset of such disability, for one hundred eighty (180) consecutive
days during the Term.  PSID may elect, by written notice to Silverman, within
thirty (30) days of the end of such period of Total Disability defined above, to
terminate Silverman’s employment herein;

 
 
(b)
the death of Silverman;

 
 
(c)
Silverman’s Constructive Termination.  For purposes of this Amended and Restated
Agreement, “Constructive Termination” shall be defined as a material breach by
PSID of its obligations under this Amended and Restated Agreement.  If Silverman
chooses to treat such material breach as a Constructive Termination, Silverman
shall provide PSID with written notice describing the circumstances being relied
upon by Silverman for such termination with respect to this Amended and Restated
Agreement within thirty (30) days after the event giving rise to the
Constructive Termination.  PSID shall have thirty (30) days after receipt of
such notice to remedy the situation prior to the Constructive Termination being
deemed final; or



 
(d)
PSID terminates this Amended and Restated Agreement for cause, with said cause
being defined as a conviction of a felony or Silverman being legally prevented
from providing services hereunder as a result of Silverman’s violation of any
law, regulation and/or rule.



Nothing in this Amended and Restated Agreement is intended to limit the rights
of PSID to terminate this Amended and Restated Agreement under applicable
bankruptcy laws in the event that PSID files for protection under the United
States Bankruptcy Code.


5.           Compensation.  


(a)           Silverman shall be entitled to compensation for all services
performed by Silverman pursuant to this Amended and Restated Agreement
(“Compensation”) as set forth below in Section 5(c).
 
 
2

--------------------------------------------------------------------------------

 


(b)           PSID shall deduct from the cash compensation actually paid
pursuant to Section 5(c)(1)(ii) below, if any, all taxes and other deductions
which are required to be deducted or withheld under any provision of any
federal, state, or local law now in effect or which may become effective at any
time.


(c)           (1) Contractual Obligations.  It is acknowledged and agreed that
PSID has not satisfied certain Contractual Obligations, as hereinafter defined,
pursuant to the First Amendment.  For all purposes hereof, PSID and Silverman
agree that the term Contractual Obligations shall be defined as the payment by
PSID to Silverman of the amount of FOUR HUNDRED SIXTY-ONE THOUSAND FIVE HUNDRED
THIRTY-EIGHT DOLLARS ($461,538); provided, however, that the satisfaction of the
Contractual Obligations of PSID shall be subject to a substantial risk of
forfeiture in the event that Silverman, without good cause, shall fail and
refuse to perform the Consulting Services requested by PSID pursuant to Section
3; provided, further, however, that for the purposes of this Section 5(c)(1),
the duration of such Consulting Services shall be from December 6, 2011, through
January 2, 2012.  In that event, Silverman shall be in breach of this Amended
and Restated Agreement.  If, upon notice of such breach, Silverman continues to
fail and refuse to perform such Consulting Services for a period of ten (10)
days, he shall forfeit all of his rights to the satisfaction of such Contractual
Obligations by PSID under this Section 5(c)(1).


In satisfaction of the Contractual Obligations, PSID has agreed as follows:


(i)           Subject to the terms of Section 5(c)(1)(ii) below, PSID shall, on
January 2, 2012, issue to Silverman 2,468,118 shares of stock from the
PositiveID Corporation 2011 Stock Incentive Plan (the “Contractual Obligations
Stock”).  The Contractual Obligations Stock shall be filed as part of the
Registration Statement referenced in Section 5(c)(2) below and shall also be
price protected on terms that are identical to the price protection provisions
of the Restricted Stock as set forth in Section 5(c)(2) below.


(ii)          In the event that PSID pays to Silverman EIGHTY-SIX THOUSAND
DOLLARS ($86,000.00) in cash compensation on or before December 31, 2011, the
Contractual Obligations Stock shall be reduced from 2,468,118 shares to
1,750,000 shares, subject the same registration and price protection terms and
conditions set forth in Section 5(c)(1)(i) above.  In the further event that
PSID does not pay to Silverman the cash compensation of EIGHTY-SIX THOUSAND
DOLLARS ($86,000.00) on or before December 31, 2011, and if PSID receives ONE
MILLION DOLLARS ($1,000,000.00) of proceeds from a financing transaction or a
series of financing transactions between the Effective Date and the date in
which the Registration Statement becomes effective, PSID shall pay to Silverman
in 2012 the amount of ONE HUNDRED THOUSAND DOLLARS ($100,000.00) in cash
compensation in which event Silverman shall return to PSID 534,789 shares of
PSID’s common stock.


(iii)         In the event that the Registration Statement for the Contractual
Obligations Stock does not become effective on or before March 31, 2012, then
Silverman at his sole option, may return the Contractual Obligations Stock to
PSID and PSID shall have the obligation to pay to Silverman cash compensation in
the amount of FOUR HUNDRED SIXTY-ONE THOUSAND FIVE HUNDRED THIRTY-EIGHT DOLLARS
($461,538.00) less any cash compensation payments made pursuant to the terms of
Section 5(c)(1)(ii) above.
 
 
3

--------------------------------------------------------------------------------

 


(2) Other Compensation.  As an accommodation to the cash flow requirements of
PSID, Silverman has agreed that all Compensation which shall be due commencing
on January 1, 2012 for the balance of the Original Term, plus compensation for
the Consulting Services hereunder, shall be paid in the form of restricted stock
as follows:  18,112,182 shares of restricted stock with a value of THREE MILLION
THREE HUNDRED NINETY-FOUR THOUSAND TWO HUNDRED TWENTY-THREE DOLLARS AND TWENTY
CENTS ($3,394,223.20) as of September 30, 2011 (the “Restricted Stock”) shall be
issued to Silverman on the later of January 2, 2012 or as soon as practicable
after PSID’s next special stockholders meeting which meeting shall take place no
later than March 15, 2012 (the “Issuance Date”).  The Restricted Stock shall be
registered as soon as practicable and, in all events, PSID shall use its
commercially reasonable efforts to cause a registration statement (each a
“Registration Statement”) to be filed with the Securities and Exchange
Commission within thirty (30) days from the Issuance Date.  The Restricted Stock
will be issued based upon the average daily VWAP of one (1) share of common
stock of PSID for the five (5) trading days preceding September 30, 2011 (the
“Measurement Date”), which was $0.1874 per share.  When used herein, the term
"VWAP" means the volume-weighted average price, calculated by dividing the
aggregate value of common stock traded on the OTC Bulletin Board or other
principal trading exchange or market for the common stock during regular hours
(price per share multiplied by number of shares traded) by the total volume
(number of shares) of common stock traded on the OTC Bulletin Board or other
principal trading exchange or market for such trading day.


The Restricted Stock will be price protected through the date in which the
Registration Statement becomes effective (or the date in which the Restricted
Stock becomes eligible for trading, if later), such that if the value of the
Restricted Stock is then less than the value on the Measurement Date, additional
shares in PSID containing the same restrictions as the Restricted Stock will be
issued to Silverman to subsidize any shortfall (the “Registration Price
Protection Event”).  Such additional shares of restricted stock shall be
registered as soon as practical and, in all events, PSID shall use commercially
reasonable efforts to cause a registration statement to be filed with the
Securities and Exchange Commission within twenty-five (25) days from the date of
the issuance of such additional shares.  Such additional shares shall also be
price protected in accordance with the terms of this Section 5(c)(2) (the
“Additional Registration Price Protection Event”).


In addition, the Restricted Stock shall be price protected for a period of one
(1) year from the date in which a reverse stock split is effectuated by PSID
such that if the average daily VWAP of one (1) share of common stock of PSID for
ten (10) consecutive trading days is less than the value of the Restricted Stock
on the Measurement Date (as adjusted for the reverse stock split), additional
shares in PSID containing the same restrictions as the Restricted Stock will be
issued to Silverman to subsidize any shortfall (the “Stock Split Price
Protection Event,” together with the Registration Price Protection Event and
Additional Registration Price Protection Event, each a “Price Protection
Event”).  The additional shares received as a result of any such reverse stock
split shall be registered as soon as practicable and, in all events, PSID shall
use commercially reasonable efforts to cause a registration statement to be
filed with the Securities and Exchange Commission within twenty-five (25) days
from the date of issuance of such additional shares. Silverman’s right to
additional shares in the event of a Stock Split Price Protection Event shall
terminate in the event a reverse stock split has not been effectuated by PSID on
or before September 30, 2013.  
 
 
4

--------------------------------------------------------------------------------

 
 
Notwithstanding anything herein to the contrary, (i) only those shares of
Restricted Stock held by Silverman at the time of a Price Protection Event shall
be subject to the price protection provisions of this Amended and Restated
Agreement, and (ii) any and all additional shares issued under the price
protection provisions of this Amended and Restated Agreement shall never exceed
in the aggregate 50% of the number of shares issued on the Measurement Date, or
a maximum of 9,056,091 shares.


The Restricted Stock shall be subject to a substantial risk of forfeiture.  If,
for any reason, without good cause, Silverman shall fail and refuse to perform
the Consulting Services requested by PSID pursuant to Section 3, he shall be in
breach of this Amended and Restated Agreement.  If, upon notice of such breach,
Silverman continues to fail and refuse to perform such Consulting Services for a
period of ten (10) days, he shall forfeit all of his rights to compensation
under this Section 5(c)(2).


PSID shall use its best efforts to cause the restrictive legend to be removed
from the certificates issued for the Restricted Stock as soon as possible after
January 2, 2012, and pursuant to an effective registration statement under the
Securities Act of 1933, as amended (the "Securities Act"), or pursuant to an
available exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act and in accordance with applicable state law
as evidenced by a legal opinion of counsel the substance of which shall be
reasonable satisfactory to PSID.


(d)           Notwithstanding anything in this Amended and Restated Agreement to
the contrary, only to the extent necessary to avoid the imposition of additional
income taxes or penalties or interest on Silverman under Section 409A of the
Internal Revenue Code of 1986, as amended, no compensation payment on account of
Silverman's separation from service shall be made sooner than six (6) months
after Silverman's last day of service.


(e)           PSID has agreed to grant Silverman a security interest in
substantially all of its assets in order to secure PSID's performance under
Sections 5(c)(1) and (2) of this Amended and Restated Agreement.  The form of
Security Agreement is attached hereto as Exhibit A.


(f)           Other than as set forth in this Amended and Restated Agreement,
any outstanding stock options and unvested restricted stock held by Silverman as
of December 6, 2011 shall vest on January 2, 2012.
  
6.           Additional Benefits.  


(a)           At the expiration of the Term, Silverman shall use his best
efforts to obtain health insurance for himself and his family.  Until such time
as Silverman obtains health insurance for himself and his family individually or
through another employer, PSID shall continue to provide Silverman with health
insurance for Silverman and his family consistent with the benefits provided to
other executives of PSID.
 
 
5

--------------------------------------------------------------------------------

 


(b)           PSID shall continue to pay all financing payments and insurance
related costs on the  2009 GMC Yukon currently used by Silverman, through the
end of the current lease term.


(c)           Until such time as Silverman obtains life insurance and disability
insurance coverage from another employer, PSID shall utilize its commercially
reasonable efforts to obtain and maintain, at its sole cost and expense, life
insurance and disability insurance coverage consistent with the benefits
provided to other executives of PSID.


(d)           In no event shall PSID be required to provide health benefits,
life insurance or disability insurance coverage under this Section 6 after
December 31, 2015.


7.           Payment Upon Change in Control.   (a) (i) To the extent that there
shall be a Change in Control of PSID on or before September 30, 2013, as
hereinafter defined, notwithstanding any term to the contrary in this Amended
and Restated Agreement, Silverman shall be entitled to receive the Change in
Control Compensation, as hereafter defined.


(ii)           For all purposes of this Amended and Restated Agreement, a Change
in Control shall have the same definition as in the PSID 2009 Stock Incentive
Plan, approved by the stockholders on November 10, 2009.


(iii)          For all purposes of this Amended and Restated Agreement, the term
Change in Control Compensation shall mean the sum of (A) any and all earned but
unpaid compensation as of the date of the Change in Control; (B) five (5) times
the 2011 base salary paid by PSID to Silverman; and (C) five (5) times the
average bonus paid by PSID and/or VeriChip to Silverman for the three (3) full
calendar years immediately prior to the Change in Control.  The Change in
Control Compensation shall be paid to Silverman within ten (10) days of the
Change in Control.  In addition, any outstanding stock options and unvested
restricted stock held by Silverman as of the Change in Control shall become
vested and exercisable as of such date, and shall remain exercisable as of the
life of the option.  Any Change in Control Compensation shall be reduced by
THREE MILLION THREE HUNDRED NINETY-FOUR THOUSAND TWO HUNDRED TWENTY-THREE
DOLLARS AND TWENTY CENTS ($3,394,223.20) and shall be capped at SEVEN HUNDRED
FIFTY THOUSAND DOLLARS ($750,000.00).  Silverman’s right to any Change in
Control Compensation shall terminate on September 30, 2013.  For the avoidance
of confusion, the calculation of any “Change in Control Compensation” shall not
include the THREE MILLION THREE HUNDRED NINETY-FOUR THOUSAND TWO HUNDRED
TWENTY-THREE DOLLARS AND TWENTY CENTS ($3,394,223.20) paid hereunder.
 
 
6

--------------------------------------------------------------------------------

 


8.           Event of Default.  Each of the following shall, after receipt by
PSID of written notice from Silverman and after a cure period of ten (10)
business days with respect to Sections 8(a) and 8(b) below and ninety (90) days
with respect to Section 8(c) below, constitute an event of default under this
Amended and Restated Agreement (each, an “Event of Default”):
 
(a)           Failure by PSID to pay any due and owing cash obligation under
Section 5(c)(1) of this Amended and Restated Agreement;
 
(b)           Failure by PSID to issue the Contractual Obligations Stock and the
Restricted Stock as provided under Sections 5(c)(1) and 5(c)(2) of this Amended
and Restated Agreement;
 
(c)           Failure by PSID to register the Contractual Obligations Stock and
the Restricted Stock with the Securities and Exchange Commission as set forth in
Section 5(c)(2).
 
9.           Confidential Information.  (a)  Silverman recognizes and
acknowledges that all information pertaining to this Amended and Restated
Agreement or to the affairs; business; results of operations; accounting
methods, practices and procedures; shareholders; acquisition candidates;
financial condition; clients; customers or other relationships of PSID or any of
its affiliates (“Information”) is confidential and is a unique and valuable
asset of PSID or any of its affiliates.  Access to and knowledge of the
Information is essential to the performance of Silverman’s duties under this
Amended and Restated Agreement.  Silverman will not, during the Term or
thereafter, except to the extent reasonably necessary in performance of his
duties under this Amended and Restated Agreement, give to any person, firm,
association, corporation, or governmental agency any Information, except as may
be required by law.  Silverman will not make use of the Information for his own
purposes or for the benefit of any person or organization other than PSID or any
of its affiliates.  Silverman will also use his best efforts to prevent the
disclosure of this Information by others.  All records, memoranda, etc. relating
to the business of PSID or its affiliates, whether made by Silverman or
otherwise coming into his possession, are confidential and will remain the
property of PSID or its affiliates.


(b)           Silverman will, with reasonable notice during or after the Term,
furnish information as may be in his possession and fully cooperate with PSID
and its affiliates as may be required in connection with any claims or legal
action in which PSID or any of its affiliates is or may become a party.


10.           Restrictions.  For a two (2) year period from the end of the Term
(the “Restriction Period”), Silverman agrees that, without the prior express
written approval from the board of directors of PSID, he shall not compete with
PSID or any of its affiliates by directly or indirectly engaging in any business
then being conducted by PSID, either directly or indirectly, as an individual,
partner, member, corporation, limited liability company, limited liability
partnership, officer of a corporation or in any other capacity whatsoever at any
location at which PSID or its affiliates conducts business and/or provides any
services.


(b)           Silverman acknowledges that the restrictions contained in this
Section 10 of this Amended and Restated Agreement, in view of the nature of the
activities in which PSID and its affiliates are engaged, are reasonable and
necessary in order to protect the legitimate interests of PSID and its
affiliates, and that any violation thereof would result in irreparable injuries
to PSID and/or its affiliate(s), as the case may be.  Silverman, therefore,
acknowledges that, in the event of the violation of any of these restrictions,
PSID shall be entitled to obtain from any court of competent jurisdiction
preliminary and permanent injunctive relief, as well as attorneys’ fees and
costs, damages and an equitable accounting of all earnings, profits and other
benefits arising from such violation, which rights shall be cumulative, and in
addition to any other rights or remedies to which PSID may be entitled.  
 
 
7

--------------------------------------------------------------------------------

 


(c)           Silverman agrees that the restrictions contained in this Section
10 of this Amended and Restated Agreement are an essential element of
Silverman’s compensation that Silverman is granted hereunder and, but for
Silverman’s agreement to comply with such restrictions, PSID would not have
entered into this Amended and Restated Agreement.


(d)           If any of the restrictions set forth in this Section 10 should,
for any reason, be adjudged invalid or unreasonable in any proceeding, then the
validity or enforceability of the remainder of such restrictions shall not be
adversely affected.  If the Restriction Period or the area specified in this
Section 10 of this Amended and Restated Agreement shall be adjudged unreasonable
in any proceeding, then the Restriction Period shall be reduced by such number
of months, or the area shall be reduced by the elimination of such portion
thereof or both, so that such restrictions may be enforced in such area and for
such period of time as is adjudged to be reasonable.  If Silverman violates any
of the restrictions contained in this Section 10, the Restriction Period shall
not run in favor of Silverman from the time of commencement of any such
violation until such time as such violation shall be cured by Silverman to the
satisfaction of PSID.


(e)           The terms of this Section 10 shall survive the termination of this
Amended and Restated Agreement. Silverman acknowledges that he can be gainfully
employed and still comply with the terms of this Section 10 and that it is not
unduly inconvenient to him.


11.           Indemnification; Litigation.  (a)  PSID will indemnify Silverman
to the fullest extent permitted by the laws of the State of Florida in effect at
that time, or the certificate of incorporation and by-laws of PSID, whichever
affords the greater protection to Silverman.  Silverman will be entitled to any
insurance policies PSID may elect to maintain generally for the benefit of its
officers and directors against all costs, charges and expenses incurred in
connection with any action, suit or proceeding to which he may be made a party
by reason of being an officer of PSID.


(b)           In the event of any litigation or other proceeding between PSID
and Silverman with respect to the subject matter of this Amended and Restated
Agreement, PSID will reimburse Silverman for all costs and expenses related to
the litigation or proceedings, including attorney’s fees and expenses, providing
that the litigation or proceedings results in either a settlement requiring PSID
to make a payment to Silverman or judgment in favor of Silverman.


12.           Mitigation.  Silverman will not be required to mitigate the amount
of any payment provided for hereunder by seeking other employment or otherwise,
nor will the amount of any such payment be reduced by any compensation earned by
Silverman as the result of employment by another employer after the date
Silverman’s employment hereunder terminates.


13.           Remedies.  (a)  Upon an Event of Default, interest will begin to
accrue on the applicable obligation that was defaulted on at a rate of 5% per
annum.  Interest shall accrue until such default is cured.  This subparagraph
(a) of this Section 13 of this Amended and Restated Agreement will not be
construed to limit in any manner any other rights or remedies an aggrieved Party
may have by virtue of any breach of this Amended and Restated Agreement.
 
 
8

--------------------------------------------------------------------------------

 


(b)           Each of the Parties has the right to waive compliance with any
obligation of this Amended and Restated Agreement, but a waiver by any Party of
any obligation will not be deemed a waiver of compliance with any other
obligation or of its right to seek redress for any breach of any obligation on
any subsequent occasion, nor will any waiver be deemed effective unless in
writing and signed by the Party so waiving.


14.           Silverman's Representations. Silverman represents and warrants to
PSID that he will pay all taxes relating to his Compensation when due and
payable and that he will timely file all tax returns relating to his
Compensation when legally required to do so.


15.           Attorney's Representations.  Silverman acknowledges that PSID’s
counsel, Holland & Knight LLP prepared this Amended and Restated Agreement on
behalf of and in the course of its representation of PSID, and that:


 
(a)
Silverman has been advised to seek the advice of independent counsel; and



 
(b)
Silverman has had the opportunity to seek and has, in fact, received the advice
of independent counsel of his choosing.



16.           Notices.  Any notices required or permitted by this Amended and
Restated Agreement or by law to be served on, or delivered to, any Party to this
Amended and Restated Agreement, shall be in writing and shall be signed by the
Party giving or delivering it and sent by courier that guarantees overnight
delivery, or by registered or certified mail, return receipt requested,
addressed to the Party to whom any communication under this Amended and Restated
Agreement is to be made.  Notice given as provided herein shall be deemed to
have been given on the mailing date and, unless otherwise provided herein, shall
be effective from that date. Notice shall be sent to the respective Party at the
address set forth below.  Any Party may change its address for purposes of
receiving notices by furnishing notice of such change in the manner set forth
above.
 

  If to PSID:    PositiveID Corporation       1690 South Congress Avenue, Suite
200       Delray Beach, Florida  33445           If to Silverman:   Scott R.
Silverman       955 Iris Drive       Delray Beach, Florida  33483

 
17.           Invalid Provisions.  The invalidity or unenforceability of any
particular provision of this Amended and Restated Agreement shall not affect the
other provisions hereof, and the Amended and Restated Agreement shall be
construed in all respects as though such invalid or unenforceable provisions
were omitted.
 
 
9

--------------------------------------------------------------------------------

 


18.           Assignment.  This Amended and Restated Agreement shall inure to
the benefit of and be binding upon PSID, its successors and assigns, and
Silverman.  This Amended and Restated Agreement, being for the personal services
of Silverman, shall not be assignable or subject to anticipation by Silverman.


19.           Amendments.  The terms and provisions of this Amended and Restated
Agreement may not be modified except by written instrument duly executed by the
Parties.


20.           Entire Agreement.  This Amended and Restated Agreement supersedes
all other oral and written agreements between the Parties with respect to the
matters contained in this Amended and Restated Agreement and, except as
otherwise provided herein, this Amended and Restated Agreement contains all of
the covenants and agreements between the Parties with respect to those matters.


21.           Law Governing Agreement.  This Amended and Restated Agreement
shall be governed by and construed in accordance with the laws of the State of
Florida.  Any terms and conditions of this Amended and Restated Agreement which
apply to Silverman and/or govern Silverman’s behavior after Silverman’s
termination of employment and/or after the termination of this Amended and
Restated Agreement shall automatically survive the termination of this Amended
and Restated Agreement.  


22.           Consent to Jurisdiction and Venue.  The Parties hereby consent and
submit to the jurisdiction and venue of any state or federal court within the
State of Florida, Palm Beach County in any litigation arising out of this
Amended and Restated Agreement.


23.           Captions and Gender.  The headings contained in this Amended and
Restated Agreement are inserted for convenience and reference purposes only and
are not intended to describe, interpret, define or limit the scope, extent or
intent of this Amended and Restated Agreement or any provisions hereof, and
shall not affect in any way the meaning or interpretation of this Amended and
Restated Agreement or any provisions hereof.  All personal pronouns used in this
Amended and Restated Agreement shall include the other genders whether used in
the masculine or feminine or neuter gender, and the singular shall include the
plural and vice versa whenever and as often as may be appropriate.


24.           Counterpart Execution.  This Amended and Restated Agreement may be
executed in two or more counterparts either by facsimile or portable document
format, each of which shall be deemed an original, but all of which together
shall constitute one and the same instrument.


[Remainder of page intentionally left blank; signatures appear on the following
page]
 
 
10

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties hereto have executed this Amended and Restated
Agreement as of December 8, 2011.





    POSITIVEID CORPORATION                       /s/ William J. Caragol      
By:  William J. Caragol,
Chief Executive Officer
                     
SILVERMAN:
              /s/ Scott R. Silverman      
SCOTT R. SILVERMAN
 



 
11

--------------------------------------------------------------------------------

 


EXHIBIT A
 
Security Agreement
(filed as Exhibit 10.2)
 
 
 
 
 
 
 
12